DETAILED ACTION
	In Reply filed on 12/07/2020 Claims 1- 2, 4, 6- 10, and 12- 20 are pending. Claims 1, 4, 6, 10, and 12 are currently amended. Claims 14- 19 are withdrawn based on restriction requirement. Claim 20 is newly added. Claims 3, 5, and 11 are canceled. Claims 1- 2, 4, 6- 10, 12- 13, and 20 are considered in the current Office Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
	According to C.F.R. § 1.121(c)(4)(i), “[n]o claim text shall be presented for any claim in the claim listing with the status of ‘canceled’ or ‘not entered.’” Claims 3, 5, and 11 include both struck out text and the status of “cancelled.” The Examiner requests the removal of the text in canceled claims 3, 5, and 11.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
13/776,454, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 20 of the instant application recites “the work pieces are fed from a hopper to the conveying means.” which is not supported by Application No. 13/776,454. Therefore, the effective filing date of claim 20 is changed to 04/16/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The term “conveying means” in claim 20 line 2 is interpreted under 35 USC §112(f). [0059] and Fig. 12 of the instant specification indicates the conveying means being a conveyor belt.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the conveying means" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	
s 1- 2, 4, 6- 7, 9- 10, 12- 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP 4329307 (“Westcott”) in view USP 3167815 (“Erickson”).
Regarding claim 1, Westcott teaches a method of deforming a work piece formed of a thermoplastic material, the material having a plastic deformation or glass transition temperature (Col. 4 lines 9- 13), the method comprising the steps of:
	feeding the work piece to a production line (Col. 4 lines 45- 48);
	conveying the work piece under a stream of heated fluid (3) (Figs. 5, 7), the heated fluid having a temperature corresponding to the plastic deformation or glass temperature of the work piece (Col. 5 lines 54- 68 and Claim 1 lines 36- 38), wherein the stream of heated fluid is delivered through a slit in a stationary nozzle and applied in the form of sheet against a surface of the work piece to form a line of weakness on the work piece and wherein the line of weakness has a thickness corresponding to the thickness of the stream of heated fluid (Fig. 7 displays a heater 3 to heat an edge portion of the sheet 1; Col. 5 lines 58- 68 teaches heater 3 produces a stream of heated fluid because it is a gas-fired heater or electrical heating unit which are convection heaters; Col. 4 lines 9- 13, Col. 5 lines 54- 68, and Claim 1 lines 36- 38 teach the stream of heated fluid brings a section of the polyvinyl chloride sheet to at least a softening point where the polyvinyl chloride can bend without buckling or cracking. Because Westcott teaches a section of weakness, it is inherent that the combination of the teachings implies a line of weakness);
	bending the heated work piece along the line of weakness to form a formed work piece (Col. 4 lines 48- 54, Col. 6 lines 10- 20 and Figs. 4, 10, 13); and,
	cooling the formed work piece at least along the line of weakness to harden the bend (Col. 4 lines 55- 59, Col. 7 lines 15- 17, and Col. 8 lines 21- 27 teaches cooling the sheet by air convection to a temperature below its softening point).

	Erickson teaches individually feeding a plurality of the work pieces (18) to a production line; and conveying each of the work pieces (Fig. 2, Col. 2 lines 30- 33, Col. 2 line 70- Col. 3 line 1, and Col. 3 lines 4- 42).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute single work piece of Westcott with plurality of work pieces as taught by Erickson because this is a substitution of equivalent elements yielding predictable results. Both the conveying means function to convey an article to be folded (Westcott - Col. 4 lines 48- 54, Col. 6 lines 10- 20 and Figs. 4, 10, 13; Erickson – Fig. 2, Col. 2 lines 30- 33, Col. 2 line 70- Col. 3 line 1, and Col. 3 lines 4- 42).

	Regarding claim 2, Westcott teaches the slit of the nozzle has a length that is parallel to the linear direction of the work piece blank (Fig. 5- 7 display the heater 3 having a nozzle that has a length extending in a direction parallel to the direction of the work piece blank).

	Regarding claim 4, Westcott teaches the thickness of the stream correspond to the width of the slit of the nozzle (Figs. 5- 7 and Col. 5 lines 54- 68 and Claim 1 lines 36- 38 teach a heater 3 which produces a stream of heated air, where the heated air weakens the sheet 1. The thickness of the stream corresponds to the width of the nozzle of heater).

	Regarding claim 6, Westcott does not explicitly teach the stream thickness is less than 2 mm.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the stream to be less than 2 millimeters since such a modification would involve only a mere change in size of a component. Scaling up or down of an element 

	Regarding claim 7, Westcott teaches the work piece being made of polyvinyl chloride (Col. 4 lines 11- 13 and Abstract).

	Regarding claim 9, Westcott teaches the work piece being bent at an angle between 0° and 180° (Col. 6 lines 10- 20).

	Regarding claim 10, Westcott does not explicitly teach the conveying means being a conveyor belt. 
	Erickson teaches the conveying means being a conveyor belt (24) (Fig. 2).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the rollers of Erickson with the conveyor belts of Erickson because of reasons set forth in claim 1.

	Regarding claim 12, Westcott does not explicitly teach the production line conveys about 10,000 work pieces per hour.
	Erickson teaches the conveying means conveys a plurality of work pieces (Fig. 2).
	While Erickson does not teach 10,000 work pieces per hour, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process such that the conveying means conveyed about 10,000 work pieces per hour since such a modification would involve merely scaling or down of a prior art process. Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Please see MPEP 2144.04(IV)(A) for further details. 

	Regarding claim 13, Westcott teaches the form comprises a stationary guide (Col. 4 lines 48- 54, Col. 6 lines 10- 20 and Figs. 4, 10, 13).

	Regarding claim 20, Westcott does not explicitly teach the work pieces being fed from a hopper to the conveying means.
	Erickson teaches the work pieces being fed from a hopper (22) to the conveying means (24) (Fig. 2 and Col. 2 lines 30- 33).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the rollers and work piece of Westcott with the conveying means and work pieces of Erickson because of reasons set forth in claim 1. Furthermore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Westcott to incorporate the hopper of Erickson motivated by continuously feeding the work pieces one at a time to form the bent work piece (Erickson – Col. 2 lines 22- 29). 

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP 4329307 (“Westcott”) in view USP 3167815 (“Erickson”), as evidenced by Basic Polymer Engineering Data (“NPL-1”).
	Regarding claim 8, Westcott teaches heating the thermosetting plastic to at least its softening point (Col. 4 lines 3- 13, lines 37- 42, lines 45- 48)
While Westcott does not explicitly teach the stream of heated fluid having a temperature between 65°C and 94° C, NPL-1 does evidence that the softening point of polyvinyl chloride is 92°C (Page 38 Table 2.7). Therefore, Westcott implicitly teaches heating to a temperature of n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant submits that the previously cited reference US 2018/0009155 A1 (“Langeveld”) does not teach or suggest forming a line of weakness. The Applicant submits that Langeveld only teaches heating a large portion and heating the edges which either does not teach or teaches away from forming any discrete line of weakness. The Applicant submits that Langeveld would be understood to those skilled in the art as teaching over a large area as opposed to a specific line of weakness.
In response to the Applicant’s arguments, the Examiner submits that the newly cited reference USP 4329307 (“Westcott”) teaches forming a line of weakness as claimed. Westcott teaches using a heater 3 to heat an edge portion of the sheet 1 (Fig. 7). The heater 3 produces a stream of heated fluid because it is a gas-fired heater or electrical heating unit which are convection heaters (Col. 5 lines 58- 68). The stream of heated fluid brings a section of the polyvinyl chloride sheet to at least a softening point where the polyvinyl chloride can bend without buckling or cracking (Col. 4 lines 9- 13, Col. 5 lines 54- 68, and Claim 1 lines 36- 38). That stream of heated fluid contacts the sheet 3 to form the claimed “line of weakness on the work piece.” To expand on this point, Examiner submits that claim 1 contains the transitional phrase “comprising” in line 3. According to MPEP 2111.03(I), “comprising . . . is inclusive or open-ended and does not exclude additional unrecited elements or method steps.” Thus, even if Westcott does not expressly state a “line of weakness” on the sheet, as long as Westcott 
The claimed limitation “the line of weakness has a thickness corresponding to the thickness of the stream of heated fluid” is also taught by Westcott. Westcott teaches a stream of heated fluid from heater 3 which contacts the sheet 1 (Col. 4 lines 9- 13, Col. 5 lines 54- 68, and Claim 1 lines 36- 38). That stream of fluid includes a cross section which has a thickness that corresponds to the thickness of the thickness of the line of weakness. Similarly to the argument above, there may be additional, unrecited portions of the stream of heated fluid that do not correspond to a thickness of the line of weakness. However, since the claim recites the transitional phrase “comprising,” these additional, unrecited portions are not excluded by the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USP 4389179.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744